El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Clasa Films, S. en C. Y. A., radicó un pleito contra Sucrs. de Charles Vere, Inc., sobre incumplimiento de contrato, ren-dición de cuentas y daños y perjuicios. La demanda se basó en un contrato' que Sucrs. de Charles Yere, Inc., celebró con Grovas y Cía., de Méjico, de quien Clasa Films, S. en C. Y. A., trae causa.
A virtud de dicho contrato Grovas y Cía. se obligó a en-viar a Sucrs. de Charles Yere, Inc., para la exhibición ex-clusiva en Puerto Pico y Santo ÍDomingo, todas las películas que pudiere producir o controlare Grovas y Cía. durante el término del contrato, es decir, desde el 7 de abril de 1941 *167hasta el 30' de abril de 1942. Se estipuló en' el contrato que las películas que fuese recibiendo Sncrs. de Charles Yere, Inc., continuaría explotándolas por cinco años a partir de la fecha del estreno de cada una de ellas. Existen otras con-diciones del contrato que no son pertinentes a la cuestión que nos ocupa.
Se alegó en la demanda que Suers, de Charles Yere, Inc., notificó a la demandante que no deseaba renovar el contrato y que las películas que tenía en su poder quedaban a dispo-sición de la demandante, y la requería para que se hiciese cargo de ellas o designase la persona a quien podía entre-garlas ; que la demandante suplicó a Suers, de Charles Yere, Inc., que continuase en posesión de las películas que le ha-bían sido enviadas dentro del término del contrato,v y conti-nuara explotándolas bajo las condiciones del contrato hasta tanto la demandante consiguiese en Puerto Rico quien se hiciera cargo de ellas, a lo cual accedió la demandada; pero que cuando la demandante la requirió que entregase las pe-lículas, según la demandada había ofrecido hacerlo, se negó a ello alegando que la demandante tenía que pagarle cierta cantidad de dinero por concepto de gastos que había tenido en relación con dichas películas.. Con tal motivo la deman-dante instó el pleito a que venimos refiriéndonos, y en adi-ción a los hechos antes expuestos alegó sustancialmente en la demanda que la demandada se negaba a entregarle las películas y que las cuentas que le había rendido eran in-exactas, y solicitaba sentencia a su favor por la cantidad de doce mil dólares por concepto de daños sufridos de acuerdo con las alegaciones de la primera causa de acción; que se le condenase a rendir una cuenta exacta y detallada de lo producido por las películas que la demandada retenía ilegal-mente en su poder y explotaba en Puerto Rico, y por último que se le condenase a pagar además la suma de cuatro mil doscientos dólares por los daños que habían sufrido las pe-lículas debido a la negligencia y falta de cuidado con que las trató la demandada.
*168A esta demanda contestó la demandada, aceptando unos hechos y negando otros, y contrademandó, alegando que ha-bía cumplido con el contrato en todas sus partes, mientras que la demandante lo había quebrantado, y solicitó cierta cantidad de daños y perjuicios que alegaba haber sufrido por motivo del quebrantamiento del contrato por parte de la demandante.
A los efectos de probar las alegaciones de su contrade-manda, la contrademandante solicitó y obtuvo de la corte inferior una citación duces tecum dirigida a Fernando J. Cor-tés, como gerente de la firma Fernando J. Cortés e Hijos, de San Juan, requiriéndole para que compareciese el día del juicio trayendo consigo los siguientes documentos:
“1. Contrato o contratos originales de distribución celebrados entre Clasa Films S. A. de Méjico y o Grovas y Cía. y Fernando Cortés e Hijos desde diciembre de 1942 a esta fecha.
“2. Contratos de exhibición celebrados entre Fernando Cortés e Hijos y empresas teatrales de Puerto Rico y Santo Domingo de películas de la Clasa Films S. A. y o Grovas y Cía. bien de su manu-factura o de su distribución.
“3. Hojas de liquidaciones y estado de ingresos de todas las películas de la Clasa Films S. A. y o de la marca Grovas exhibidas en Puerta Rico desde diciembre de 1942 al 31 de marzo de 1945 bajo la distribución de Fernando Cortés e Hijos.”
Fernando J. Cortés e Hijos compareció ante la corte de distrito y al ser llamado el caso para juicio presentó una moción interesando que se anulase la orden de citación duces tecum. Alegó que la moción qué había motivado la expedi-ción de la citación duces tecum era tan vaga e imprecisa que constituía una “expedición de pesca,” y que de las alegacio-nes del pleito resultaba que la evidencia solicitada era im-pertinente a las cuestiones envueltas en el mismo. La corte oyó a las partes y sostuvo la orden de citación. Fernando J. Cortés e Hijos solicitó la reconsideración, y siéndole de-negada presentó en este Tribunal la petición de certiorari que nos ocupa.
*169El procedimiento seguido por Fernando J. Cortes e Hijos para solicitar la nulidad de la citación duces tecum se ajusta a las prescripciones de las Reglas 34 y 45(b) de Enjuiciamiento Civil, (1) que regulan la materia de citaciones duces tecum. Si bien la Regla 45(b) no dispone expresamente que la evidencia solicitada por medio de una citación duces tecum tenga que ser pertinente a cualquiera de las cuestiones envueltas en el litigio, se lia resuelto repetidamente que esa condición se halla implícitamente contenida en dicha Regla 45(b), y que como las dos reglas tratan del mismo asunto y se consideran in pari materia, las disposiones de una completan y aclaran las de la otra. United States v. Aluminum Co. of America, 1 F.R.D. 57. Pero aparte de la disposición de la Regla 34(a), el exigir a una persona que presente evidencia en su poder que no sea pertinente a las cuestiones envueltas en un litigio, violaría la garantía constitucional contra registros arbitrarios, United States v. Aluminum Co. of America, supra; Fed. Trade Comm. v. Amer. Tobacco Co., 264 U. S. 298 (1924), y por lo tanto siempre habría necesidad de interpretarse la Regla 45(b) en el sentido ya indicado.
 De ’conformidad con la jurisprudencia interpretativa de la Regla 45(b), una vez que el testigo impugna la cita-*170ción por el defecto de que la evidencia solicitada no es per-tinente a las cuestiones envueltas, incumbe a la parte que ha solicitado la citación satisfacer a la corte de que tal evi-dencia es pertinente o probablemente pertinente a cualquiera de las cuestiones envueltas en el litigio. Y en caso de no establecerse la pertinencia de la prueba solicitada, es el de-ber de la corte anular la expedición de la citación duces tecum, es decir, negarse a hacerla cumplir. United States v. Aluminum Co. of America, supra; Chase National Bank v. Portland General Electric Co., 6 Fed. Rules Serv. 45b. 311, Case 1; United States v. National City Bank, 4 Fed. Rules Serv. 45b. 311, Case 1. Cf. Fed. Trade Comm. v. Amer. Tobacco Co., supra. Por consiguiente, si la evidencia solicitada en la citación duces tecum no resulta pertinente a cualquiera de las cuestiones envueltas, tendremos que sostener que en tal caso erró la corte inferior al negarse a anular la orden de cita-ción duces tecum, tal y como oportunamente lo solicitó Fernando J. Cortés e Hijos. La. conclusión que acabamos de ex-poner nos lleva a determinar si la evidencia requerida por la citación duces tecum es o no pertinente a la luz de las ale-gaciones del pleito principal.
1. Si el contrato celebrado entre las partes venció el 30 de abril de .1942, y desde entonces cesó la obligación de la demandante de enviar películas a la contrademandante, y ésta podía retener las películas que había recibido hasta que fuera venciendo el término de cinco años a partir de la fecha de sus respectivos estrenos, ¿qué pertinencia tienen con el pleito los contratos que pueda haber celebrado la deman-dante con Fernando J. Cortés e Hijos desde diciembre 1942 hasta la fecha, si tenemos en cuenta que el contrato cele-brado entre la demandante y la contrademandante había ex-pirado desde el 30 de abril de 1942?
A nuestro juicio esa evidencia es claramente impertinente, y por consiguiente no puede exigirse a Fernando J. Cortés e Hijos que la presente.
*1712. Si la obligación de la demandante o de las firmas de qne trae cansa, era suplir las películas que produjera o controlara, desde el 7 de abril de 1941 basta el 30 de abril de 1942, y las' películas que entregó durante el término del contrato las conservó la contrademandante y siguió exhibién-dolas, y el contrato no fué renovado, ¿qué pertinencia pue-den tener los contratos de exhibición celebrados entre Fernando J. Cortés e Hijos y empresas teatrales de Puerto Pico y Santo Domingo, si esos contratos no se refieren a pelícu-las producidas o controladas por la demandante o sus ante-cesoras dentro de la fecha del contrato, es decir, entre el 7 de abril de 1941 y el 30 de abril de 1942?
3. Por las mismas razones, tampoco son pertinentes a las cuestiones envueltas las hojas de liquidación de películas producidas o controladas por la demandante o sus anteceso-ras en interés desde diciembre 1942 hasta el 31 de marzo de 1945, distribuidas en Puerto Rico y Santo Domingo por la firma Fernando J. Cortes e Hijos.
Podría quizás argüirse que estas liquidaciones eran per-tinentes para probar lo que debieron producir a la contra-demandante las películas que pudo haber exhibido si el. con-trato, según ella, no hubiera sido quebrantado por la deman-dante, pero si se tiene en cuenta que cada película es un ne-gocio por sí, dependiendo el éxito de ese negocio principal-mente de la película misma, algunas de las cuales tienen éxito comercial, mientras otras resultan verdaderos fracasos, y si se tiene en cuenta que las películas que exhibió Fernando J. Cortés e Hijos son distintas de las recibidas por la demandante dentro del año del contrato, las cuales con-tinúa exhibiendo no obstante alegar que la demandante que-brantó su contrato, se comprenderá que tal prueba es imper-tinente para demostrar los supuestos daños y perjuicios que alega haber sufrido la contradémandante en relación con' las películas que le fueron entregadas dentro del año del con-trato.

*172
Por las razones expuestas, procede anular la resolución de la corte inferior que dejó subsistente la citación duces tecum, debiendo devolverse los autos a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.


En lo pertinente, las reglas '34 y 45(6) prescriben:
Begla 34. ‘ ‘ (a) Inspección de Documentos y Examen de Propiedades In-muebles. — A moción de cualquier parte que demuestre justa causa para ello y mediante notificación a todas las otras partes la corte ante la cual estuviere pen-diente una acción podrá (1) ordenar a cualquier parte que exhiba y permita la inspección y copia o fotografía, por o a nombre de la parte promovente, de determinados documentos, papeles, libros, cuentas, cartas, fotografías, objetos o cosas tangibles, no privilegiadas, que constituyan o contengan evidencia pertinente a cualquier cuestión envuelta en la sección y que estuvieren en o bajo su poder, custodia o control; ...” (Bastardillas nuestras.)
Begla 45. “ (í>) Para la Producción de Evidencia Documental. — Una citación {subpoena) podrá también ordenar a la persona a quien vaya dirigida que pro-duzca los libros, papeles o documentos designados en la misma; pero la corte a moción prontamente presentada y en todo caso en o antes del tiempo especificado en la citación para que se cumpla la misma, podrá (1) dejar sin efecto la cita-ción, si la misma fuere irrazonable y opresiva; o (2) imponer la condición de que la misma será denegada si la parte a cuyo favor se expide no adelanta el coste de presentar los libros, papeles o documentos.”